DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed November 04, 2020.
Claims 1, 8, and 11-12, have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant's arguments, see Remarks p. 9-10, filed November 04, 2020, with respect to the previous rejection under 35 USC 101 have been fully considered and are persuasive. Specifically, the amended claims recite a practical application of the previously identified abstract idea because the instant claims are similar to Subject Matter Eligibility example 46. The previous rejection under 35 USC 101 of claims 1-10 has been withdrawn. 
Regarding the previous rejection under 35 U.S.C. 103, Applicant’s remaining arguments filed November 04, 2020 have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (U.S. P.G. Pub. 2017/0160735 A1), hereinafter Mikan, in view of Yu et al. (U.S. P.G. Pub. 2015/0006005 A1), hereinafter Yu, in view of Luckay et al. (U.S. P.G. Pub. 2018/0158018 A1), hereinafter Luckay.

Claim 1. 
Mikan in view of Yu and Luckay teaches a method for distributing food products to customers with a first distribution vehicle and an autonomous distribution vehicle disposed in the first distribution vehicle, comprising: 
providing the first distribution vehicle with a first set of food products and providing the autonomous distribution vehicle with a second set of food products, wherein the first set of food products is associated with a first volume customer and the second set of food products is 
Mikan discloses delivering products using multiple drones piggybacking on a host vehicle (Mikan Abstract, [0004]-[0010], [0034] multiple drones 105; [0055] host vehicles may be autonomous vehicles or non -autonomous vehicles and includes trucking services). However, Mikan does not disclose wherein the products are food products and the relative volume of the products, but Yu does (Yu [0091] unmanned delivery vehicle with temperature controlled compartment for food deliveries; [0151], [0157], [0159], [0190], [0193] delivering retail goods to customers using an unmanned ground vehicle - the retail goods may be food products - groceries or prepared meals; [0076]-[0083] Because the vehicle should be large enough to carry cargo, the unmanned vehicle may have a dry (empty) weight of at least 450 lbs; in some cases, at least 550 lbs; in some cases, at least 700 lbs; [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles)
It would have been obvious to one of ordinary skill in the art before the effective filing date to add Yu's food delivery to Mikan method/system so that information about the item being delivered - useful in assigning a suitable vehicle for the delivery task - useful information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment, or cold food that needs a cooled compartment, etc. For example, if the item is a hot food item, a vehicle having a heated compartment can be assigned. Or for example, if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be 
Mikan, as modified by Yu, teaches:
positioning the first distribution vehicle at a location of the first volume customer and delivering the first set of food products (Mikan Abstract, [0004]-[0010], [0032]-[0038] optimal route for the drone 105 to use while delivering the object 109, determine whether the drone 105 should piggyback with a host vehicle 120 or multiple host vehicles 120 on its way to the intended destination 185); 
Regarding the following limitation:
after positioning the first distribution vehicle at the location of the first volume customer, transmitting a command over a wireless network to a controller disposed in the autonomous distribution vehicle to navigate the autonomous distribution vehicle from a location of the first distribution vehicle to a location of the second volume customer, wherein the autonomous distribution vehicle further comprises a navigation sensor which the controller uses to navigate the second distribution vehicle to the location of the second volume customer;
Mikan discloses transmitting a command to a drone having a controller to navigate to a delivery location from a host vehicle (Mikan Abstract, [0004]-[0010], [0032]-[0038] optimal route for the drone 105; [0022] drone includes processor and memory for performing drone operations; [0040], [0048] GPS; [0043]-[0044] deliver object after leaving host vehicle; [0046]-[0055] "instant gratification" model - providers of the various delivery channels associated with the five-mile radius are partnered with the seller, the seller may readily utilize any drones 105 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of departure of a drone when a mothership reaches a delivery point along a delivery route of Luckay for the departure of a drone at any point along the host vehicle route of Mikan. Both departure from a delivery point of a mothership and departure from any point along a host route are known in the autonomous delivery route art as launching points for autonomous delivery vehicles. Thus, the simple substitution of one known element in the art of autonomous delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Mikan’s system with the improved functionality to allow for time savings by consolidating the types of stops as suggested by Luckay (Luckay [0097]).
Mikan, as modified above, teaches:
delivering the second set of food products to the second volume customer (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner); and 
Regarding the following limitation:
commanding via transmission of a signal over the wireless network the controller to navigate the autonomous distribution vehicle to the first distribution vehicle, wherein the controller uses the navigation sensor to guide the autonomous vehicle back to the first distribution vehicle 
Mikan discloses returning a drone to a nesting location (Mikan [0004]-[0010], [0046]-[0055] having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles). However, Mikan does not disclose returning an autonomous delivery vehicle to the same vehicle that it departed before making the delivery, but Luckay does (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of returning the delivery drone to a mothership of Luckay for the returning a delivery drone to a nesting location of Mikan. Both returning from a delivery point to a mothership and returning from a delivery point to a nesting location known in the autonomous delivery art route as return points for autonomous delivery vehicles after a delivery.  Thus, the simple substitution of one known element in the art of autonomous delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Mikan’s system with the improved functionality to load an additional package at the mothership or charge while aboard the mothership as suggested by Luckay (Luckay [0052]).

Claim 2. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses: 
providing the autonomous distribution vehicle with an additional second set of food products associated with an additional second volume customer (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner); and 
directing the autonomous distribution vehicle to a location of the additional second volume customer using the navigation sensors after delivering the second set of food products to the second volume customer (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner); and 
delivering the additional second set of food products to the additional second volume customer (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner).

Claim 3. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:  
wherein the autonomous distribution vehicle is controlled by a remote operator who communicates with the autonomous distribution vehicle through a transceiver disposed in the autonomous distribution vehicle (Mikan [0045]-[0055], [0062] transmitting an instruction to the drone 105 to cause the drone 105 to dock at a drone nesting location 190 - the instruction may be transmitted by utilizing the first user device 102, the second user device 111, the drone 105, the host vehicle 120, the server 145, the server 150, the server 160, the server 170, the 

Claim 4. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:  
wherein the autonomous distribution vehicle is guided to the location of the second volume customer by a controller disposed in the second distribution vehicle and configured to receive input from the navigation sensor (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user’s 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner).

Claim 5. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:  
wherein the navigation sensor comprises a global positioning system sensor (Mikan [0040]-[0045] global positioning data obtained from a global positioning sensor of the host vehicle 120, from the routing engine/transaction server 170, from images taken from satellites or cameras of the routes).

Claim 6. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:
alerting the second volume customer that the second set of food products is ready to be delivered after the autonomous distribution vehicle arrives at the location of the second volume customer (Mikan [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101. As a result, two deliveries may be made to two different users in a more efficient manner).

Claim 7. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 2, as shown above. However, Mikan does not disclose the following limitation, but Yu does: 
wherein the autonomous distribution vehicle further comprises a plurality of cargo compartments, each cargo compartment of the plurality of cargo compartments comprising a lock and being configured to securely and separately contain a set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner), further comprising: 
containing the second set of food products in a first cargo compartment of the plurality of cargo compartments in a locked configuration (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); 
containing the additional second set of food products in a second cargo compartment of the plurality of cargo compartments in a locked configuration (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); 
permitting unlocking of the first cargo compartment after the autonomous distribution vehicle reaches the second volume customer in order to allow for delivery of the second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); and 
permitting unlocking of the second cargo compartment after the autonomous distribution vehicle reaches the additional second volume customer in order to allow for delivery of the additional second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner).
One of ordinary skill in the art would have been motivated to include the locking compartments as a part of the delivery vehicle in order to increase the security of the food product if a delivery driver is not present to monitor an autonomous handling of the delivered product. It would have been obvious to one of ordinary skill in the art before the effective filing date to include locking compartments as taught by Yu in the system of Mikan, since the claimed invention is merely a combination of old elements in the art of autonomous delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above 

Claim 8. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:
wherein the first distribution vehicle further comprises a central navigation sensor and a central transceiver (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS), further comprising: 
Regarding the following limitation:
communicating a current position of the first distribution vehicle in a continuous manner to the controller of the autonomous distribution vehicle using the central transceiver, wherein the current position is different than an initial position of the first distribution vehicle when the autonomous vehicle departed the first distribution vehicle; and 
Mikan discloses returning a drone to a nesting location (Mikan [0004]-[0010], [0046]-[0055] having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0040], [0048] GPS). However, Mikan does not disclose returning an autonomous delivery vehicle to the same vehicle that it departed before making the delivery, but Luckay does (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of returning the delivery drone to a mothership of Luckay for the returning a delivery drone to a nesting location of Mikan. Both returning from a delivery point to a mothership and returning from a delivery point to a nesting location known in the autonomous delivery art route as return points for autonomous delivery vehicles after a delivery.  Thus, the simple substitution of one known element in the art of autonomous delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Mikan’s system with the improved functionality to load an additional package at the mothership or charge while aboard the mothership as suggested by Luckay (Luckay [0052]).
Regarding the following limitation:
directing the controller to navigate the autonomous distribution vehicle to return to the current position of the first distribution vehicle after delivering the second set of food products.
Mikan discloses returning a drone to a nesting location (Mikan [0004]-[0010], [0046]-[0055] having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0040], [0048] GPS). However, Mikan does not disclose returning an autonomous delivery vehicle to the same vehicle that it departed before making the delivery, but Luckay does (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).
One of ordinary skill in the art would have been motivated to modify the Mikan reference with the teachings of Luckay for the same reasons discussed above

Claim 9. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 8, as shown above. Additionally, Mikan discloses:  
wherein the first distribution vehicle is provided with an additional first set of food products associated with an additional first volume customer (Mikan [0046]-[0055] instant gratification" model - delivered within the same five-mile radius - make more efficient deliveries to third parties, such as third parties who share their current and predicted future location information - transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101), further comprising: 
positioning the first distribution vehicle at a location of the additional first volume customer after delivering the first set of food products (Mikan [0046]-[0055] instant gratification" model - delivered within the same five-mile radius - make more efficient deliveries to third parties, such as third parties who share their current and predicted future location information - transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the first user 101) and 
delivering the additional first set of food products to the additional first volume customer (Mikan [0046]-[0055] instant gratification" model - delivered within the same five-mile radius - make more efficient deliveries to third parties, such as third parties who share their current and predicted future location information - transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product 

Claim 10. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 1, as shown above. Additionally, Mikan discloses:  
wherein there are a plurality of autonomous distribution vehicles, each autonomous distribution vehicles of the plurality of autonomous distribution vehicles comprising a navigation sensor and being disposed in the first distribution vehicle (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS), further comprising: 
providing each of the plurality of autonomous distribution vehicles with a second set of food products associated with an additional second volume customer after loading the first distribution vehicle (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS); 
directing each of the plurality of autonomous distribution vehicles to a location associated with each of the additional second volume customers during delivery of the first set of food products (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS); 
delivering each of the additional second sets of food products to each of the additional second volume customers (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS); and 
directing each of the plurality of autonomous distribution vehicles to a location of the first distribution vehicle (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS).

Claim 11. 
Mikan discloses system for delivering food products to customers using a plurality of vehicles, comprising: 
a plurality of autonomous distribution vehicles (Mikan Abstract, [0004]-[0010], [0034] multiple drones 105; [0055] autonomous vehicles or non -autonomous vehicles); and 
Regarding the following limitation:
a non-autonomous first distribution vehicle comprising a first cargo compartment configured to hold at least one first set of food products, and a second cargo compartment configured to store the plurality of autonomous distribution vehicles, wherein the second cargo compartment is disposed inside the first distribution vehicle and includes an opening sized to allow one of the plurality of autonomous distribution vehicles to enter and exit the second cargo compartment, wherein each of the plurality of autonomous distribution vehicles comprises: 
Mikan discloses a drone piggybacking on a trucking service to deliver additional products using a drone (Mikan Abstract, [0004]-[0010], [0055] Through the symbiotic relationship created between the drones and hosts, the drones may utilize the hosts as a means for transport, such as while delivering a good to an intended destination; [0025] drone compartment; [0055] host is a trucking service). Mikan does not disclose wherein the first distribution vehicle has a cargo compartment allowing autonomous vehicles to enter and exit the cargo compartment, but Luckay does (Luckay [0049]-[0050], [0062], [0066] mothership; [0053] mothership may be capable of either manual or automated control; [0062], [0066], [0091] entering or exiting the mothership). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the mothership of Luckay for the host vehicle of Mikan. Both motherships and host vehicles are known in the autonomous delivery art route as a way to increase the range of autonomous delivery vehicles.  Thus, the simple substitution of one known element in the art of autonomous delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Mikan’s system with the improved functionality to load an additional package at the mothership or charge while aboard the mothership as suggested by Luckay (Luckay [0052]).
Neither Mikan nor Luckay teach wherein the products delivered are food products stored in food product compartments, but Yu does (Yu [0091] unmanned delivery vehicle with temperature controlled compartment for food deliveries; [0151], [0157], [0159], [0190], [0193] delivering retail goods to customers using an unmanned ground vehicle - the retail goods may be food products - groceries or prepared meals; [0076]-[0083] Because the vehicle should be large enough to carry cargo, the unmanned vehicle may have a dry (empty) weight of at least 450 lbs; in some cases, at least 550 lbs; in some cases, at least 700 lbs; [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles).
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Mikan for the same reasons discussed above in claim 1.
Mikan discloses:
a remote navigation sensor (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS), and
Mikan does not disclose the following limitation, but Yu does:
a small cargo compartment configured to hold at least one second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles), 
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Mikan for the same reasons discussed above in claim 1.
Mikan discloses:
wherein each of the plurality of autonomous distribution vehicles is configured to deliver the second set of food products autonomously to a location of the second volume customer while the non-autonomous distribution vehicle is delivering the first set of food products to the first volume customer and is further configured to autonomously return to the non-autonomous distribution vehicle after delivering the second set of food products (Mikan Abstract, [0004]-[0010], [0032]-[0038] optimal route for the drone 105 to use while delivering the object 109, determine whether the drone 105 should piggyback with a host vehicle 120 or multiple host vehicles 120 on its way to the intended destination 185; [0046]-[0055] "instant gratification" model - providers of the various delivery channels associated with the five-mile radius are partnered with the seller, the seller may readily utilize any drones 105 and/or host vehicles 120 of the providers to deliver products to intended destinations 185 in the five-mile radius; [0046]-[0055] transmit a signal to the drone 105 to not only pickup and deliver the first user's 101 product, but also to pick up and deliver a product ordered by the second user 110 because the second user 110 is in or will be in the same location (or proximate location) as the 

Claim 12. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 11, as shown above. Additionally, Mikan discloses:
a central transceiver disposed in the first distribution vehicle (Mikan [0030] communications network with host vehicle); 
a central navigation sensor disposed in the first distribution vehicle (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-autonomous vehicles; [0041] host GPS; [0026] communications network with autonomous system); 
a controller disposed in the autonomous distribution vehicle (Mikan [0022] drone memory and processor); and 
a remote transceiver disposed in the autonomous distribution vehicle, wherein the central transceiver may communicate a current location of the first distribution vehicle obtained from the central navigation sensor to the autonomous distribution vehicle using the remote transceiver, and wherein the controller may direct the autonomous distribution vehicle to the current location of the first distribution vehicle (Mikan [0004]-[0010], [0046]-[0055] global positioning data - having the drone 105 return to a drone nesting location 190 (or departure location 180) after delivering the camera to the first user 101 - autonomous vehicles or non-

Claim 13. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 13 as shown above in claim 5.

Claim 14. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 12, as shown above. However, Mikan does not disclose the following limitation, but Yu does:
wherein the controller is configured to send an alert to the second volume customer using the remote transceiver when the autonomous distribution vehicle has arrived at the location of the second volume customer (Yu [0071]-[0075] communications with the customer or recipient may be in the form of phone calls, voice messages, emails, text messages, message alerts, or any other suitable means of notification; [0193]-[0198] recipient may be notified that the vehicle is on its way and/or has arrived).
One of ordinary skill in the art would have been motivated to alert the recipient of the arrival of their shipment as taught by Yu in the system of Mikan in order to increase security of the delivery by reducing the time a delivery sits unattended at the recipient’s address. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an arrival notification as taught by Yu in the system of Mikan, since the claimed invention is merely a combination of old elements in the art of autonomous delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield 

Claim 15. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 15 as shown above in claim 7.

Claim 16. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 15 as shown above. However, Mikan does not disclose the following limitation, but Yu does:
wherein the lock may be unlocked by the controller upon receiving an unlock signal (Yu [0089]-[0094] compartments may be opened/unlocked remotely by the operations hub upon request by the recipient - Entry of the correct access code will open/unlock the compartment - compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.).
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Mikan for the same reasons discussed above in claim 7.

Claim 17. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 17 as shown above in claim 3.

Claim 18. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 12 as shown above. Additionally, Mikan discloses:
wherein the second cargo compartment further comprises a plurality of docking bays, each of the plurality of docking bays being configured to securely and releasably carry the autonomous distribution vehicle, wherein each of the plurality of docking bays comprises a docking bay interface that is configured to transmit electrical power and data signals between the first distribution vehicle and the autonomous distribution vehicle (Mikan [0004]-[0010] enable the drone to dock at drone nesting locations to recharge, refuel, conserve energy, or a combination thereof; [0023]-[0025] host vehicle 120 may also include a dock 123, which may be configured to connect with and/or attach to a drone 105, such as when transporting the drone 105 to the intended destination 185 or to any other location).

Claim 19. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 15 as shown above. However, Mikan does not disclose the following limitation, but Yu does:
wherein each of the plurality of small cargo compartments further comprises an environmental control system configured to maintain a selected temperature in the small cargo compartment (Yu [0089]-[0094] one or more of the compartments are designed for holding cold food items - such cold compartments could be thermally-insulated - and/or cooled. Temperature cooling can be provided - using refrigerant materials such as water ice, dry ice, or reusable cold packs (e.g. gel bags or bricks). In another example, cooling could be provided by electrical refrigeration).
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Mikan for the same reasons discussed above in claim 1.

Claim 20. 
Mikan in view of Yu and Luckay teaches all of the elements of claim 11, as shown above. Additionally, Mikan discloses:
wherein each of the plurality of autonomous distribution vehicles is releasably disposed in the non-autonomous distribution vehicle (Mikan Abstract, [0004]-[0010] enable drones or other unmanned mobile connected devices to piggyback onto various types of hosts, such as vehicles, in a symbiotic fashion - the drones may utilize the hosts as a means for transport, such as while delivering a good to an intended destination - Drones may be paired with hosts based on any number of factors, such as whether the host is traveling on a route that corresponds with reaching the intended destination, whether the host is capable of recharging the drone, and whether the drone has sufficient power to reach the intended destination.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628